 In the Matter Of UNITED STATES PIPE AND FOUNDRY COMPANYandDISTRICT 50, UNITED MINEWORKERS OF AMERICA'Case No. R-5187.Decided May 8,1943Mr. Jelks H. Cabaniss,of Birmingham, Ala., for the Company.'Mr. William E. MitchandMr. N. B. Maxwell,of Birmingham, Ala.,for District 50.Mr. N. D. Smith,of Cincinnati, Ohio, for the Molders.Mr. R. E. Farr,of Birmingham, Ala., for the U. S. A.Mr. Louis Cohin,of counsel to the Board'.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by District 50, United Mine Workers ofAmerica, herein called District 50, alleging that a question affectingcommerce had arisen concerning the representation of employees ofUnited States Pipe and Foundry Company, Birmingham, Alabama,herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before GeorgeS. Slyer, ' Trial Examiner.Said hearing was held 'at, BirminghamAlabama, on April 16, 1943.The Company, District 50, Interna-tionalMolders & Foundry Workers Union of North America, hereincalled the Molders, and United Steelworkers of America, hereincalled the U. S. A., appeared, participated, and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.During the course ofthe hearing counsel for District 50 moved to exclude the U. S. A. fromthe balloting.The Trial Examiner reserved ruling.The motionis hereby denied for the reasons stated in SectionV, infra.The TrialExaminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.. ' "49 N. L"B, B., No. 90' -625 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in,the case, the Board makes the following :FINDINGS OF FACTI.THE-BUSINESS-OF .THE'COMPANYUnited States Pipe and Foundry Company is a New Jersey corpora-tion operating three plants in. the State of, Alabama.We are hereconcerned with its plant at North Birmingham, Alabama, where itis engaged ,in the manufacture of cast-iron pipe and Army ordnance.Approximately, '10 percent of all raw materials used at the NorthBirmingham plant is shipped to it from points outside the State- ofAlabama.During 1942 the Company produced over 50,000 tons, ofcast-iron pipe, over 80 percent of which was shipped to points outsidethe State, of Alabama.The Company, .admits that it is engaged incommerce within the meaning of -the National Labor Relations Act.II.THE ORGANIZATIONSINVOLVEDDistrict 50, UnitedMineWorkers of America, is a labor organiza;tion admitting to membership employees of the Company.International Molders & Foundry Workers Union of North Americaisa labor organization affiliated with the American Federation ofLabor, admitting to membership employees of the Company.'United Steelworkers of America is a labor' organization affiliated-with the Congress of Industrial Organizations; admitting to membei--ship employees of the Company:' -'III.THE QUESTION CONGERNING-REPRESENTATIONSome time prior to February 22, 1943, District 50 requested theof the North Birmingham plant. The Company refused this requestOn May 26, ,1941,,,the Company and the Molders entered into ranexclusive contract to run until May 26, 1942;The contract furtherprovides that it shall be automatically renewed from year to yearthereafter, unless notice of a desire to terminates is given by eitherparty ;thereto at -least 30 days prior to any - annual. expiration , date..Inasmuch as District, 50 made its claim upon the Company prior to'April 26, 1943, we find that the contract does not constitute a bar,toa.determination of representatives at this time.,A statement of a Field Examiner of the Board, introduced into,evidence at the hearing, indicates that District 50 represents a sub- UNITED STATES PIPE AND FOUNDRY COMPANY627stantial number' of employees' in the unit hereinafter found to beappropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITDistrict 50 urges that all production and maintenance employeesat the North Birmingham plant of the Company, including guards,but excluding clerks, supervisory employees, and assistant foremen,constitute an appropriate unit.The only controversy with respect'tothe unit concerns assistant foremen.The Company employs 25 persons classified by it as assistant fore-rrien.District 50 urges that they be excluded from the unit; and theMolders, the U. S. A., and the Company' that they be included., Theassistant foreman regularly perform production work and have noauthority to recommend hire or discharge.They are paid on anhourly rate, in contrast to the regular foremen who are paid on asalary basis.It appears that the assistant foremen are covered bythe ,contract between the Molders and the Company, and that theyhave benefited by pay raises granted to production employees. Sincethey have no authority to hire or discharge or to recommend suchaction, we shall include assistant foremen in the unit.The Company has approximately 25 persons on its pay roll classifiedas guards. , The guards are uniformed, armed, and sworn in as Aux-iliaryUnited States Military Police. In accordance with our usualpractice, we shall exclude armed guards from the unit.We find that all production and maintenance employees at the NorthBirmingham plant of the Company, including assistant foremen, butexcluding clerks, supervisory employees, and armed guards, consti-tute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION,OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by means of an election by secret ballot.District 50 urges that a pay roll as of February 22, 1943, the date of'The Field Examiner reported that District 50 presented 248 membership applicationcards heating apparently genuine signatures of pet sons whose names appear on the Conrpang's pay loll of Februamy 22, 1943There are approximately 699 persons in theappropriate unitThe Dlolders did not piesentany esidence of membership, but relies upon-itscontract as evidence of its mepmeseutationThe U S A presented 30 membershipapplication cards to the Tual Examiner, beaiing apparently genuine signatures of pet sonswhose names appear, on the Conrpan5'5 pas moll of Febiuaiy 22, 1913.531047-43-vol. 49-41 DECISIONS OF NATIONAL LABOR RELATIONS BOARDits petition herein,'be used to determine eligibility to vote.The Com-pany urges that a current pay roll be used for that purpose.The,Molders and the U.S. A. took no position with respect to the eligibilitydate.Inasmuch as no, persuasive reasons appear as to why we shoulddepart from our usual practice, we shall direct that the employeeseligible to vote in the election shall be those within the appropriateunit who were employed during the-pay-roll period immediately pre-ceding the date of the Direction of Election hefein, subject to thelimitations and additions set forth in the Direction.District 50 contends that the U. S. A. should not be accorded a placeon the ballot because of its small showing of representation amongthe employees of the Company.However, inasmuch' as an electionis to be conducted, and- inasmuch as the U. S. A. has made some show-ing of membership, we shall accord it a place on the ballot.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with United StatesPipe and Foundry Company, Birmingham, Alabama, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Tenth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Section 10, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this' Direction, including any such employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding any who have since quit or been dischargedfor cause, to determine whether they desire to be represented byDistrict 50, United Mine Workers of America, or by InternationalMolders & Foundry Workers Union of North America, affiliated withtheAmerican Federation of Labor, or by United Steelworkers ofAmerica, affiliated with the Congress of Industrial Organizations, forthe purposes of collective bargaining, or by none of said organizations.